Citation Nr: 0016906	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for loss of visual 
acuity.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to January 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for loss 
of visual acuity, bilateral hearing loss, tinnitus, and 
seizure disorder are not plausible.


CONCLUSION OF LAW

The claims for service connection for loss of visual acuity, 
bilateral hearing loss, tinnitus, and seizure disorder are 
not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no complaints, findings, 
treatment or diagnoses with regard to any hearing loss, 
tinnitus or any seizure activity.  In February 1964, left eye 
chemical conjunctivitis was diagnosed after the veteran was 
shot in the eye with tear gas.  He also had left eyelid edema 
and erythema.  Treatment continued for a few weeks, his left 
pupil was dilated and he was diagnosed with blepharitis.  The 
October 1965 medical history report was silent for pertinent 
pathology, and the accompanying separation medical 
examination report was essentially normal.  The veteran had 
20/20 vision in both eyes and an audiometer report noted:




HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

A March 1971 discharge summary from St. Mary's Hospital, was 
to the effect that the veteran was hospitalized for 
complaints of headaches and a possible seizure.  X-ray 
studies of the veteran's skull were normal and an 
echoencephalogram (EEG) showed no evidence of focal or 
diffuse dysrhythmia.  It was deemed normal.  No neurological 
deficits were observed.  A brain scan was not felt to be 
warranted and the veteran was discharged with a diagnosis of 
upper respiratory infection.  

During his March 1995 VA compensation examination, there were 
no finding made regarding the disabilities on appeal.

June 1995 VA treatment records show that the veteran was 
diagnosed with bronchitis with irritation in his eyes in June 
1995.  An eye examination, conducted that same month, shows 
hyperopia astigmatism and left eye maculopathy with a 
questionable old trauma versus photic injury.

An August 1995 VA audiology examination shows that the 
veteran had pure tone thresholds, in decibels (dB), as 
follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
--
20
20
35
45
30
LEFT
--
25
25
60
60
43

Speech recognition of 96 percent in his right ear and 94 
percent in his left ear was reported.  The veteran complained 
of intermittent and infrequent bilateral tinnitus that had 
its onset thirty years prior to the examination.  It was 
described as nondisruptive and a mild to moderate high-
pitched whine.  It was concluded that the veteran's right ear 
hearing was normal through 2000 Hertz with mild to moderately 
severe sensorineural loss from 3,000 to 8,000 Hertz.  Left 
ear hearing was also found to be normal through 2,000 Hertz 
with moderately severe sensorineural hearing loss from 3,000 
to 8,000 Hertz.  The diagnosis was socioacusis/sensorineural 
hearing loss consistent with noise exposure.

A September 1995 VA neurologic examination noted the 
veteran's history of three blackout events (the last in 
1973).  Neurological examination was significant for 
decreased concentration, acalculia and very mild apraxia.  
The examiner referred the veteran to neurology for follow-up 
of an EEG and neuropsychological tests.  The examiner noted 
that complex partial seizures should be ruled out.

The veteran's uncorrected visual acuity was 20/100 in both 
eyes at the time of his January 1996 VA examination of the 
eyes.  However, his vision was 20/20 with corrective lenses.  
He complained of blurred vision and was diagnosed with 
blepharitis.

During his July 1996 personal hearing, the veteran testified 
that he was struck directly in the left eye with a tear gas 
canister and hit on the head in February 1964.  Afterwards he 
began to have problems with decreased vision, astigmatism, 
blurred vision, conjunctivitis and blepharitis.  In service, 
the veteran drove self-propelled Howitzers from one site to 
another.  He opined that he had bilateral hearing loss and 
tinnitus because of the acoustic trauma caused by the loud 
noise associated with the engines as well as the artillery 
explosions.  After service, he operated a lathe in a machine 
shop for approximately 8 to 10 years, but declared it to be a 
controlled setting with only one lathe machine.  Further, he 
testified that he experienced tinnitus prior to his 
employment in the shop.  The veteran believed he experienced 
his first seizure in 1971 and his last in 1976.  

During an August 1996 VA eye examination, the veteran 
complained of intermittent blurred vision and watery eyes.  
He was diagnosed with a right eye macula scar and hyperopic 
astigmatism.

During an October 1997 VA eye examination, the veteran 
complained of tearing of the left eye.  He related a history 
of being hit in the left eye with a tear gas canister.  
Objectively, visual acuity was 20/40 in the right eye and 
20/50-1 in the left eye.  With corrective lenses, visual 
acuity was 20/20-1 on the right and 20/20 on the left.  The 
impression was epiphora and blepharitis.

In a January 2000 rating decision, the RO granted service 
connection for blepharitis with epiphora, but denied service 
connection for hyperopic astigmatism with loss of visual 
acuity.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss or seizure disorder).  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
However, if the condition were subjected to a superimposed 
disease or injury, the additional disability may be service 
connected.  See OPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent (38 C.F.R. § 3.385 (1999)).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Although the veteran believes he has decreased visual acuity 
as a result of his head and eye injury in service, there is 
no evidence of any current visual disability as a result of 
his injury and his refractive error has not been linked in 
any way to the injury, nor has he provided any medical 
opinion that there is any superimposed or additional 
disability as a result of his service.  In this regard, 
although diagnosed with maculopathy, and right eye macular 
scar, it has not been opined that he has any resultant loss 
of visual acuity or that the maculopathy is a result of his 
left eye injury in service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Regarding service connection for bilateral hearing loss and 
tinnitus, the first element of a well-grounded claim has been 
met in that there is a present bilateral hearing loss and 
tinnitus.  Bilateral hearing loss was established by the VA 
audiometric findings in August 1995.  However, there is no 
evidence that the veteran had recognized bilateral hearing 
loss or tinnitus during his service or within one year of 
such service.  Nor has he presented medical evidence 
attributing his current bilateral hearing loss or tinnitus to 
his service, any incident therein or inservice acoustic 
trauma.  Inasmuch as there is no evidence of tinnitus or a 
hearing loss in service, and no nexus, the claim is not well-
grounded.

With regard to the veteran's contentions that he currently 
has a seizure disorder as a result of his inservice injury, 
the Board notes that it has not been conclusively shown that 
he currently has a seizure disorder.  Service connection is 
not in order in the absence of any residuals or evidence of a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this regard, the Board notes that the 
September 1995 VA neurology examiner referred the veteran for 
more testing and opined that complex partial seizures should 
be ruled out.  There is no evidence of record that the 
follow-up work was done.  However, assuming without conceding 
that the veteran does currently have complex partial 
seizures, there is no evidence that it was first manifest to 
a compensable degree within one year of service and he has 
still failed to provide the necessary nexus opinion linking 
them to his service or any event therein.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for loss of visual acuity, bilateral hearing loss, 
tinnitus and a seizure disorder.

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for loss of visual acuity, bilateral 
hearing loss, tinnitus and a seizure disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

